Citation Nr: 0613308	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for a cardiac disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a combat decorated veteran who served on 
active duty from June 1965 to July 1973.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which 
denied service connection for cardiac disability under both 
the theories of entitlement expressed in the issues listed 
above. 

By way of an April 1999 rating decision, the RO granted 
service connection and a 30 percent disability evaluation 
(effective October 1998) for PTSD related to the veteran's 
well-documented combat service in Vietnam.  While the veteran 
initiated an appeal with regard to the amount of the 
evaluation, he submitted a statement withdrawing the appeal 
in June 2001, shortly after the RO increased the evaluation 
for PTSD to 50 percent.  Because the veteran has withdrawn 
his appeal as to this issue, the matter is not before the 
Board for review.  Cf. AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In January 2003, the veteran testified via videoconference 
hearing from the RO before the undersigned, seated at the 
central office in Washington, DC.  In June 2003 the Board 
remanded these matters for additional development.  In July 
2005, the Board sought an independent medical examiner's 
(IME) opinion to specifically answer medical questions 
pertinent to the claims.  VA received the report of the IME 
opinion in December 2005.  The veteran has submitted 
additional argument and evidence (including a January 2006 
doctor's report) directly to the Board and has waived RO 
review of this information.  


As is explained below, the Board has seen fit to grant 
service connection for cardiac disability as secondary to 
service-connected PTSD.  The veteran cannot be granted 
service connection for the same disability under more than 
one theory of entitlement.  Since there is no additional 
benefit that could possibly be awarded if service connection 
were instead granted under an alternate theory, the issue 
involving benefits under 38 U.S.C.A. § 1151 is dismissed as 
moot.  (The Board points out that the veteran would not 
receive an earlier effective date for the grant of service 
connection for cardiac disability if the benefit were to be 
granted under 38 U.S.C.A. § 1151, as the October 1998 
(informal) claim for secondary service connection for cardiac 
disability in predated the December 1998 claim for benefits 
under 38 U.S.C.A. § 1151.)

In the 2006 written brief to the Board, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
This issue is REFERRED to the RO.


FINDING OF FACT

It is at least as likely as not (there is a 50 percent or 
greater probability) that the veteran's cardiac disorder was 
caused or aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

Service connection for cardiac disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's seven claims folders and his additional bound 
arguments.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a matter of background, the Board notes that that the 
veteran had his first myocardial infarction in November 1985, 
at the age of 38.  At the time, the veteran's risk factors 
for cardiovascular disease included tobacco use and stress.  
He had no family history of heart disease and no history of 
rheumatic heart disease, congential heart defects, or other 
diseases or defects related to the heart.  Diabetes was not 
diagnosed until years later.  While he drank alcohol, the 
veteran had no history of alcohol abuse.  He had normal 
cholesterol readings through 1996.  The veteran had no 
history of hypertension or high blood pressure.  He was not 
overweight (6 feet tall and weighing between 175 and 190), 
and did not lack for exercise prior to the onset of his 
myocardial infarction in 1985.  

It is not argued, and the evidence does not show, that a 
cardiac disorder was manifested in service or in the first 
post-service year.  Consequently, direct or presumptive 
(under 38 U.S.C.A. § 1112) service connection is not for 
consideration.

The veteran contends that his cardiac disorder was caused or 
aggravated by his service-connected PTSD.  The specific 
contentions are rather clear.  He asserts that stress from 
his PTSD caused or exacerbated his cardiac problems which 
appear to have begun around 1985.  The law provides that 
service connection will be granted for a disability if it is 
shown that such disability resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303.  Additionally, service connection 
may be established on a secondary basis if the claimed 
disability is shown to be proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310.  
Furthermore, if a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

It is not in dispute that the veteran was granted service 
connection (effective October 1998) for PTSD, currently rated 
as 50 percent disabling, and that he has a cardiac disability 
identified as coronary artery disease, status post multiple 
myocardial infarctions and multiple surgical procedures.  
Additionally, VA recognizes that stress from PTSD may be a 
risk factor in leading to cardiovascular disease including 
coronary artery disease.  (See January 2001 Fast Letter (FL 
01-05) from the Director of Compensation and Pension 
Services.) The only remaining question pertinent to the claim 
for service connection is whether or not the veteran's 
cardiac disorder was caused or aggravated by his PTSD.


A number of examinations and opinions have attempted to 
address this question.  In May 1999, a VA examiner noted that 
the veteran's risk factors for coronary artery disease 
included only tobacco and alcohol use.  She stated that she 
did not believe it was accurate to say that the veteran's 
cardiac condition was secondary to his PTSD.  She based her 
opinion on her belief that PTSD was not one of the major risk 
factors for cardiac disease and the fact that the veteran's 
PTSD was then described as mild.  The veteran correctly 
points out that the May 1999 VA examiner did not have all of 
his medical records revealing his history of cardiac problems 
on hand for review when she gave her opinion. 

In a June 1999 letter, the veteran's treating cardiologist 
essentially opined that the veteran had a background history 
of some military stress and that it was his impression that 
stress does have some impact in regard to the acceleration of 
coronary artery disease.  

It is noteworthy that a June 2002 VA Psychology Interval 
Evaluation indicated essentially that while the veteran had 
stress related to litigation and employment, a great deal of 
the underlying stress was related to his combat experiences 
in the military. 

In June 2003, the Board remanded the matter in part for the 
purpose of obtaining a medical opinion that could resolve the 
critical question regarding a possible nexus between PTSD and 
the veteran's cardiac disability.  The Board specifically 
asked that a VA cardiologist review pertinent records and 
opine whether it is at least as likely as not that the 
veteran's PTSD caused or aggravated his cardiac disorder.  If 
such aggravation was found to exist, the examiner was to note 
the extent of that aggravation and discuss, to the extent 
appropriate, all of the veteran's risk factors for coronary 
artery disease and how his PTSD fits into that picture. 

In response to the remand requests, a summary of the 
veteran's records relating to his cardiac disability was 
prepared by the VA Cardiology Department.  The summary noted 
the veteran's first myocardial infarction in November 1985, 
and noted that his only risk factor at that time was smoking.  
It was also noted that the veteran asserted that an 
additional risk factor was stress from his PTSD, and that the 
veteran had work-related stress as well.  The June 1999 
letter from the veteran's private cardiologist was also 
referenced.  Thereafter, the summary tracked the veteran's 
cardiac problems since 1985.  Associated with the summary is 
a December 2003 opinion from a Dr. WS indicating that the 
veteran's initial cardiac risk factors included tobacco abuse 
and low HDL cholesterol.  She reported that the veteran later 
developed diabetes, and that the veteran's family history was 
not known.  She stated that there is no evidence in the 
literature that mental stress causes cardiac disease but also 
conceded that "mental stress, and therefore PTSD, is know 
(sic) to cause myocardial ischemia and may have aggravated 
his cardiac disorder by precipitating anginal episodes."  
She also indicated that the extent and the frequency this 
occurred could not be determined from the information 
provided.

In April 2004, Dr. WS was asked to clarify her opinion.  Her 
May 2004 response was that she could not resolve the issue 
without resorting to mere speculation.

In further effort to resolve this matter, the Board sought 
the opinion of an Independent Medical Examiner (IME).  The 
examiner was specifically asked to opine whether it was at 
least as likely as not that the veteran's heart disease is 
proximately due to or aggravated by his PTSD.  The December 
2005 IME opinion indicated that it was not at least as likely 
as not that the veteran's heart disease was caused by his 
PTSD.  As to the question of whether the cardiac disease was 
aggravated by PTSD, the examiner's opinion was less clear.  
The examiner stated that the extent to which the veteran's 
PTSD was an isolated causative entity is unknown and cannot 
be separated from other risk factors for cardiac disease.  
The examiner listed the generally accepted risk factors.  He 
stated that an association between PTSD and coronary artery 
disease has been reported in medical literature and that 
there are "plausible postulated mechanisms" of how PTSD 
might be associated with an adverse outcome in patients with 
coronary artery disease, but that the extent to which PTSD is 
itself a risk factor separate from the generally accepted 
risk factors, is yet to be precisely defined.  His conclusion 
was that "the presence of PTSD cannot, based on current 
knowledge, be linked with a predominance of likelihood of 
causation with coronary artery disease in a specific 
individual, in whom other risk factors (age, gender, smoking 
history) are also in effect...".  

In his January 2006 reply argument, the veteran pointed out 
that his only risk factors for coronary artery disease were 
his smoking and his stress.  Additionally, the veteran 
accurately identified recent literature and pointed to 
excerpts in the Federal Register showing that VA is aware of 
a connection between combat stress and cardiac disease.  

In January 2006, the veteran's representative submitted a 
statement from a private doctor indicating the following:

If the veteran was diagnosed with and 
service-connected for PTSD and had 
ongoing symptoms of his disease, this 
stress situation could exacerbate his 
existing hypertension.  In addition, the 
mental stress associated with this 
psychiatric condition could play a role 
in the development of coronary artery 
disease.  

The Board notes that the medical evidence of record clearly 
establishes that stress from PTSD could have an impact on a 
veteran's cardiovascular system.  Along these lines, the 
Board notes that a January 2001 Fast Letter (FL 01-05) from 
the Director of Compensation and Pension Services addressed 
the relationship between PTSD or stress and cardiovascular 
disease.  In this letter, the Director provided the following 
guidance: 

In the case of a claim for coronary 
artery disease (CAD) due to PTSD, for 
example, the examiner would, at a 
minimum, have to discuss known risk 
factors for CAD, what role they play in 
this particular veteran, and explain why 
he or she considers PTSD to be at least 
as likely as not the cause of the CAD in 
this veteran.  

Despite VA's best efforts to obtain a clear medical opinion 
that thoroughly discussed these factors, no medical 
professional to date has done so.  The May 1999 VA opinion 
against the veteran's claim is flawed for lack of review of 
appropriate records of the veteran's heart disease and for 
failure to recognize stress as a risk factor.  The June 1999 
favorable opinion from the veteran's private cardiologist 
lacks supporting rationale and any discussion of risk factors 
other than stress from PTSD.  The December 2003 VA opinion 
from Dr. WS found that the veteran's PTSD stress may have 
aggravated his cardiac disorder by precipitating anginal 
episodes, but was essentially equivocal, based on her later 
reply to the effect that she could not resolve the matter 
without resorting to mere speculation.  While the December 
2005 IME opinion recognized stress as a factor and noted 
other contributing factors, it did not weigh the factors 
specifically involved in the veteran's case and it failed to 
arrive at an opinion as to whether it was at least as likely 
as not that the veteran's cardiac disability was aggravated 
by his PTSD.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

Here, the veteran's known risk factors for cardiac disease 
include only his tobacco use, possible low HDL cholesterol, 
and stress.  (As discussed above, VA recognizes stress from 
PTSD as a factor contributing to cardiac disability.)  There 
is no record of the veteran having had any of the other risk 
factors at the time of onset of cardiac disease or well into 
its progression of increased cardiac disability.  Absent a 
showing that the veteran had other contributing factors it is 
as likely as not that stress from PTSD contributed to his 
cardiac disability.

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
the Board finds that this is a case in which there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  That 
is, there is to be resolved in favor of the veteran's claim a 
"substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  See 38 C.F.R. § 3.102.  The preponderance of 
the evidence is not against the veteran's claim and the 
benefit of the doubt must be afforded to the veteran.  
Accordingly, service connection for cardiac disability as 
secondary to PTSD is warranted.   

As noted in the introduction above, the veteran cannot be 
granted service connection for the same disability under more 
than one theory of entitlement.  Furthermore, since there is 
no additional benefit that could possibly be awarded if 
service connection were instead granted under an alternate 
theory, the issue involving benefits under 38 U.S.C.A. § 1151 
is dismissed as moot.  The Board reiterates that the 
veteran's October 1998 informal claim for service connection 
for cardiac disability as secondary to service-connected PTSD 
predated his December 1998 claim for compensation benefits 
for a cardiac disorder under the provisions of 38 U.S.C.A § 
1151, and as such the veteran could not receive an effective 
date for the grant of benefits any earlier under the 
alternative theory of entitlement.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
finds that VA compliance with the mandates of the VCAA is 
sufficient to permit final appellate review of the issue 
addressed on the merits above.  As the determination below 
represents a full grant of the benefit sought, a detailed 
discussion of the impact of the VCAA on this appeal is not 
necessary.  In view of the outcome, any deficiencies in such 
notice or assistance have not prejudiced the veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005);  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).


ORDER

Service connection cardiac disorder as secondary to PTSD is 
granted.

The issue of entitlement to compensation benefits for a 
cardiac disorder under the provisions of 38 U.S.C.A § 1151 is 
dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


